    Case 2:19-cr-00043-LGW-BWC Document 68 Filed 12/09/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION
                                                                                        FILED
                                                                                 Scott L. Poff, Clerk
                                                                              United States District Court

    UNITED STATES OF AMERICA                                              By casbell at 8:23 am, Dec 09, 2019



         v.                                                     CASE NO.: 219-cr-43

    MARQUISE LITTLE,

                 Defendant.

                                                ORDER

        Defendant Marquise Little has informed the Court, ex parte, of an issue that requires time

to resolve. Defendant is required to file an ex parte status report concerning the issue with the

Court on or before December 23, 2019.1 The Court ORDERS that the period of time between

November 21, 2019 (the date of Defendant’s Ex Parte Notice to the Court), and December 23,

2019 (the date the Defendant is required to file an Ex Parte Status Report), be excluded under the

Speedy Trial Act. The Court finds that the ends of justice in granting this Speedy Trial clock toll

period in this case outweigh the best interest of the public and defendant in a speedy trial. The

ends of justice served by the granting of such exclusion time outweigh the best interests of the

public and the Defendant in a speedy trial.

        SO ORDERED, this 9th day of December, 2019.




                                         BENJAMIN W. CHEESBRO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




1
       An additional ex parte order, providing additional instructions to Defendant, is being filed
contemporaneous with this order.
